HOOK, Circuit Judge.
I concur in the reversal of the judgment, but not in all that is said to that end. Nor do I concur in the criticisms of the third count of the indictment, and as their effect is not confined to this case, but affects generally the future administration of justice, I feel I should briefly express my views.
It should be borne in mind that the crime charged is not larceny, but, on the contrary,, the receipt by the accused with intent to convert to his own use stolen property of the United States, knowing it to have been stolen. The crime is not accessorial, but a substantive one defined by statute, and all the elements are charged in the indictment. This is not denied, but it is said by my Brothers that the charge is not made with sufficient particularity to make it good in law, and in support of that conclusion various omissions are recited in the foregoing opinion. Uet us see what they are:
(1) The name of the party who stole the postage stamps which the accused received is not given. But it is conceded in the opinion that he need' not have been named in the indictment. In many cases it would be impossible, and doubtless was impossible here. See Semon v. State, 158 Ind. 55, 62 N. E. 625.
(2) The indictment does not charge when the stamps were stolen, other than “theretofore.” But if the crime charged had been the larceny itself, and the date had been specified, the date need not have been adhered to in the evidence. Proof of a time within the statutory limitation would be sufficient even on a charge of larceny. It seems to me that the particular time of the theft is unimportant in a case like this. The details of the theft, when, where, and by whom committed, are not elements of the offense of receiving stolen property, and it is unnecessary to set them out descriptively. See Commonwealth v. Campbell, 103 Mass. 436.
(3) While the aggregate value of the stamps is stated, their number and denominations are not specified. But the description in the indictment is:
“A large number of United States postage stamps of various denominations. the exact number and denominations of said stamps being to the grand jurors unknown, and being of the aggregate denomination and value of three - hundred and fifty dollars.'’
This seems to me quite sufficient. The requirement of my Brothers imposes an impossible task of pleading in this and many other cases of the character. Reflection upon the frequency of post office burglaries, the theft of stamps of various denominations from various offices, the bunching and handling of them for disposal, not by particular description, but by value, the ease of admixture, use, etc., makes ubvious the burden imposed. See Miller v. State, 165 Ind. 566, 76 N. E. 245; State v. Kosky, 191 Mo. 1, 90 S. W. 454. In the first of *504these cases may be found quite a list of descriptive recitals which have been held sufficient.
(4) That while the indictment charges the stamps were stolen from “certain post offices in Kansas,” the names or locations are not given. Yet, as I read the foregoing opinion, it is elsewhere said that the above-quoted words might properly have been omitted. See State v. Crawford, 39 S. C. 343, 17 S. E. 799. In this case it was held that the indictment need not state either the time or place of the larceny.
The above are the omissions which it is held render the indictment fatally defective. I cannot, however, avoid the conviction that it is amply sufficient to advise the accused of the crime charged, and to enable him to plead the judgment in bar of another prosecution. It describes the property as postage stamps; that they were of a specified aggregate denomination and value, and states that they belonged to the United States, but had been previously stolen from post offices in Kansas; also that, knowing the stamps had been stolen and intending to convert them to his own use, the accused received them from a man whose name is given, on or about a date specified, and in Sedg-wick county, Kan. What more is heeded? It is alleged that the names of the post offices and the stamps stolen from each are unknown to the grand jurors; and that might well be so. The name of the person from whom the stamps were received is given, and, though not necessary to be stated (174 U. S. 47, 19. Sup. Ct. 574, 43 L. Ed. 809), it would nevertheless be of value in identifying the offense, if such identification had not already been made. Hendricks v. United States, 223 U. S. 178, 32 Sup. Ct. 313, 56 L. Ed. 394, is a late evidence of the tendency of the Supreme Court upon the subject of criminal pleading.